A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 12, 2021 has been entered, wherein claims 4, 5, 12, 13, 18, 20, 21 and 23 are cancelled,  claims 1-3, 6-11, 14-17, 19, 22,  and 24 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Widegren et al. (Widegren hereafter) (US 20110098053 A1) in view of Cho et al. (Cho hereafter) (US 20130136048 A1) and in further view of Tenny (Tenny hereafter) (US 20070226502 A1). 

Regarding claim, 1 Widegren teaches, A method comprising:
receiving, by a user equipment (UE), a first UE identifier (ID) (allocate an E-RNTI) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Cell_FACH state) (Widegren; [0030] …base station 122 may receive information regarding cell access by user equipment 110 in a cell forward access channel (Cell_FACH) state, and may allocate an E-RNTI for user equipment 110 in the Cell_FACH state when the information regarding cell access is received);
Widegren fails to explicitly teach, receiving, by the UE, an identifier for use when the UE is in a RRC_ Inactive inactive state
transitioning, by the UE, from the RRC Connected active state to the RRC Inactive inactive state
performing, when the UE is in the RRC_Inactive inactive state, for grant free communications using the second UE ID
However, in the same field of endeavor, Cho teaches, receiving, by the UE, an identifier(STID) for use when the UE is in a RRC_ Inactive inactive state (the idle-state MS)  (Cho; [0065] … the idle-state MS for use in the LTE system can perform an RRC connection (re)establishment procedure. Here, whereas the BS for use in the IEEE 802.16 system allocates a STID, and an MTC group ID to the idle-state MS).
transitioning, by the UE, from the RRC Connected active state to the RRC_Inactive inactive state (Cho; [0059] … The MS may transit (or switch) to the idle mode in order to achieve power saving when the MS has not received traffic data from a BS for a predetermined time.); and
performing, when the UE is in the RRC_Inactive inactive state (idle-state MS), for grant free communications ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] … the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration … whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren to include the above recited limitations as taught by Cho in order to perform RRC connection (Cho; [0065]).
Widegren-Cho fails to explicitly teach, wherein the first UE ID has a shorter bit length than the second UE ID; and
However, in the same field of endeavor, Tenny teaches,  wherein the first UE ID has a shorter bit length than the second UE ID (Tenny; [0040] …a short UE ID may be derived for a UE based on a long UE ID assigned to the UE and may be used to address a message to the UE… ID assigned by a Node B such as a Cell Radio Network Temporary Identifier (C-RNTI), a MAC ID, etc., (ii) an ID assigned by the core network but known to the E-UTRAN, such as a Temporary Mobile Subscriber Identity (TMSI)); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren-Cho to include the above recited limitations as taught by Tenny in order to receive scheduling messages and data (Tenny; [0049]).

Regarding claim, 9 Widegren teaches, A user equipment (UE) comprising: 
a receiver (Widegren; [0027] …receiving voice and/or data to/from radio access network);
a transmitter (Widegren; [0027]… sending voice and/or data to/from radio access network); and
a processor operatively connected to the receiver and the transmitter, the processor configured to (Widegren; [0027]… with data processing);
receive a first UE identifier (ID) (allocate an E-RNTI) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Cell_FACH state) (Widegren; [0030] …base station 122 may receive information regarding cell access by user equipment 110 in a Cell_FACH state, and may allocate an E-RNTI for user equipment 110 in the Cell_FACH state when the information regarding cell access is received);
Widegren fails to explicitly teach, receive an identifier for use when the UE is in a RRC_ Inactive inactive state
transition the UE, from the RRC Connected active state to the RRC_Inactive inactive state
perform, when the UE is in the RRC_Inactive inactive state, for grant free communications using the second UE ID
However, in the same field of endeavor, Cho teaches, receive, an identifier (STID) for use when the UE is in a RRC_ Inactive inactive state (the idle-state MS) (Cho; [0065] … the idle-state MS for use in the LTE system can perform an RRC connection (re)establishment procedure. Here, whereas the BS for use in the IEEE 802.16 system allocates a STID, and an MTC group ID to the idle-state MS).
transition the UE, from the RRC Connected active state to the RRC_Inactive inactive state (Cho; [0059] … The MS may transit (or switch) to the idle mode in order to achieve power saving when the MS has not received traffic data from a BS for a predetermined time.); and
perform, when the UE is in the RRC_Inactive inactive state (idle-state MS), for grant free communications ranging, basic capability negotiation, registration) using the second UE ID ( BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] … the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration … whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren to include the above recited limitations as taught by Cho in order to perform RRC connection (Cho; [0065]).
Widegren-Cho fails to explicitly teach, wherein the first UE ID has a shorter bit length than the second UE ID; and
However, in the same field of endeavor, Tenny teaches, wherein the first UE ID has a shorter bit length than the second UE ID (Tenny; [0040] …a short UE ID may be derived for a UE based on a long UE ID assigned to the UE and may be used to address a message to the UE… ID assigned by a Node B such as a Cell Radio Network Temporary Identifier (C-RNTI), a MAC ID, etc., (ii) an ID assigned by the core network but known to the E-UTRAN, such as a Temporary Mobile Subscriber Identity (TMSI)); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren-Cho to include the above recited limitations as taught by Tenny in order to receive scheduling messages and data (Tenny; [0049]).

Regarding claim, 17 Widegren teaches, A method comprising:
transmitting (allocate an E-RNTI for user equipment), by a base station (base station), a first UE identifier (ID) (allocate an E-RNTI) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Cell_FACH state) (Widegren; [0030] …base station 122 may receive information regarding cell access by user equipment 110 in a cell forward access channel (Cell_FACH) state, and may allocate an E-RNTI for user equipment 110 in the Cell_FACH state when the information regarding cell access is received);
Widegren fails to explicitly teach, transmitting, by the base station, an identifier to the UE for use for grant free communications when the UE is in a RRC_ Inactive inactive state
 transmitting, by the base station (the BS for use in the IEEE 802.16 system allocates) an identifier (STID) to the UE (Cho; [0065] … the idle-state MS for use in the LTE system can perform an RRC connection (re)establishment procedure. Here, whereas the BS for use in the IEEE 802.16 system allocates a STID, and an MTC group ID to the idle-state MS) for the UE to use for grant free communications ranging, basic capability negotiation, registration) when the UE  is  in a RRC_Inactive inactive state (the idle-state MS) (Cho; [0065] … the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration … whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren to include the above recited limitations as taught by Cho in order to perform RRC connection (Cho; [0065]).
Widegren-Cho fails to explicitly teach, wherein the first UE ID has a shorter bit length than the second UE ID; and
However, in the same field of endeavor, Tenny teaches,  wherein the first UE ID has a shorter bit length than the second UE ID (Tenny; [0040] …a short UE ID may be derived for a UE based on a long UE ID assigned to the UE and may be used to address a message to the UE… ID assigned by a Node B such as a Cell Radio Network Temporary Identifier (C-RNTI), a MAC ID, etc., (ii) an ID assigned by the core network but known to the E-UTRAN, such as a Temporary Mobile Subscriber Identity (TMSI)); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren-Cho to include the above recited limitations as taught by Tenny in order to receive scheduling messages and data (Tenny; [0049]).

Regarding claim, 19 Widegren teaches, A base station  comprising:
a receiver (Widegren; See fig.2 );
a transmitter (Widegren; See fig.2 ); and
a processor operatively connected to the receiver and the transmitter, the processor configured to (Widegren; See fig.2 );
transmit (allocate an E-RNTI for user equipment), a first UE identifier (ID) (allocate an E-RNTI) to a UE for use when the UE is in a Radio Resource Control (RRC) Connected active state (Cell_FACH state) (Widegren; [0030] …base station 122 may receive information regarding cell access by user equipment 110 in a cell forward access channel (Cell_FACH) state, and may allocate an E-RNTI for user equipment 110 in the Cell_FACH state when the information regarding cell access is received);
Widegren fails to explicitly teach,  transmit, an identifier to the UE for use for grant free communications when the UE is in a RRC_ Inactive inactive state
 transmit, an identifier (STID) to the UE (Cho; [0065] … the idle-state MS for use in the LTE system can perform an RRC connection (re)establishment procedure. Here, whereas the BS for use in the IEEE 802.16 system allocates a STID, and an MTC group ID to the idle-state MS) for the UE to use for grant free communications ranging, basic capability negotiation, registration) when the UE  is  in a RRC_Inactive inactive state (the idle-state MS) (Cho; [0065] … the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration … whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren to include the above recited limitations as taught by Cho in order to perform RRC connection (Cho; [0065]).
Widegren-Cho fails to explicitly teach,  wherein the first UE ID has a shorter bit length than the second UE ID; and
However, in the same field of endeavor, Tenny teaches, wherein the first UE ID has a shorter bit length than the second UE ID (Tenny; [0040] …a short UE ID may be derived for a UE based on a long UE ID assigned to the UE and may be used to address a message to the UE… ID assigned by a Node B such as a Cell Radio Network Temporary Identifier (C-RNTI), a MAC ID, etc., (ii) an ID assigned by the core network but known to the E-UTRAN, such as a Temporary Mobile Subscriber Identity (TMSI)); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren-Cho to include the above recited limitations as taught by Tenny in order to receive scheduling messages and data (Tenny; [0049]).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Widegren-Cho-Tenny in view of Chun et al. (Chun hereafter) (US 20100215013 A1).

Regarding claim, 2 and 10 Widegren-Cho-Tenny teaches, The claim 1 and 9
Widegren-Cho-Tenny fails to explicitly teach further comprising maintaining the second UE ID after transitioning from the RRC Connected active state to the RRC_Inactive inactive state
However, in the same field of endeavor, Chun teaches, further comprising maintaining the second UE ID after transitioning from the RRC Connected active state to the RRC_Inactive inactive state (Chun; [0051-0052] …That is, the MAC control element including the terminal identifier may be indicated by the LCID field set to the specific value. Here, the terminal identifier may be one of MAC control elements, C-RNTI or an identifier used in an upper layer. The C-RNTI may be used when the terminal is in an RRC connected mode, and the identifier used in the upper layer may be used when the terminal is in an RRC idle mode).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Widegren-Cho-Tenny to include the above recited limitations as taught by Chun in order to reduce an overhead by allowing a terminal identifier (Chun; [0051]).

Claims 3, 8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Widegren-Cho-Tenny in view of (Kitazoe hereafter) (US 20130155981 Al).

Regarding claims, 3 and 11 Widegren-Cho-Tenny teaches, claims 2 and 10 
Widegren-Cho-Tenny fails to explicitly teach further comprising dropping the first UE ID and using the second UE ID. 
However, in the same field of endeavor, Kitazoe teaches, further comprising dropping the first UE ID and using the second UE ID (Kitazoe; [0049] ... if the UE detects successful random access ... The Temporary C-RNTI may be dropped by the UE if it already has a valid C-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Widegren-Cho-Tenny to include the above recited limitations as taught by Kitazoe in order to use a valid C-RNTI for random access (Kitazoe; [0049]).

Regarding claims, 8 and 16 Widegren-Cho-Tenny teaches, claims 1 and 9,
Widegren-Cho-Tenny fails to explicitly teach fails to explicitly teach, further comprising transmitting a message from the UE requesting the first UE ID or the second UE ID
However, in the same field of endeavor, Kitazoe teaches, further comprising transmitting a message from the UE requesting the first UE ID or the second UE ID (Kitazoe; [0066] ... The UE may perform random access with the target eNB and may send a random access preamble to the target eNB (step 6). The target eNB may allocate a Temporary C-RNTI to the UE (step 7) and may send a random access response with this Temporary C-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Widegren-Cho-Tenny to include the above recited limitations as taught by Kitazoe in order to use a valid C-RNTI for random access (Kitazoe; [0049]).
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Widegren-Cho-Tenny in view of Dottling et al. (Dottling hereafter) (US 20100304771 Al).

Regarding claims, 6 and 14 Widegren-Cho-Tenny teaches, claims 1 and 9
Widegren-Cho-Tenny fails to explicitly teach receiving identifier parameter information defining the length of the first UE ID or the second UE ID.
However, in the same field of endeavor, Dottling teaches, receiving identifier parameter information defining the length of the first UE ID or the second UE ID (Dottling; [0043] The base station controlling one cell needs to identify all UEs therein by assigning an individual UE id. However, typically not all UEs are active in parallel. When a data transmission starts, the UE state is changed from idle to active, and a short-hand UE id (sh -id) is assigned to the UE that is used for physical layer signalling... The sh-ids 00, 01, and 10 are assigned to the active UEs)
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Widegren-Cho-Tenny to include the above recited limitations as taught by Dottling in order to identify all UEs (Dottling; [0043]).

Regarding claims, 7 and 15 Widegren-Cho-Tenny-Dottling teaches claims 6 and 14,
Widegren-Cho-Tenny fails to explicitly teach wherein the identifier parameter information comprises at least one of:
a bit length;
an index value associated with a selected UE ID bit length;
a value to be used as the first UE ID or the second UE ID.
However, in the same field of endeavor, Dottling teaches, wherein the identifier parameter information comprises at least one of:
a bit length (Dottling; [0043-0044] The length of the sh-id field is 2 Bits, so that four active UE may be managed... If the number of active UEs exceeds a power of two, a change of the sh-UE-ld (+1 bit) may signalled to all active UEs, in order to adapt the length of the sh-id to the number of active UEs);
It would have been obvious to one of ordinary skilled in the art at the time of the invention to 
create the invention of Widegren-Cho-Tenny to include the above recited limitations as taught by Dottling 
in order to identify all UEs (Dottling; [0043]).

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The reasons for allowance is the combination of limitations involving transitioning, by the UE, from the RRC_Inactive inactive state to the RRC_Connected active state and maintaining, by UE, the second ID after transitioning from the RRC_Inactive inactive state to the RRC_Connected active state among other things, are non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416